Citation Nr: 1121046	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  06-16 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation higher than 10 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty from January 1986 to June 1991, and from February 2003 to February 2004. He also had a period of service in the Army Reserve.        

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which in part granted service connection for migraine headaches. The Veteran appealed the initial assigned disability rating. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection). 

The Board's decision of February 2010 denied claims then pending for service connection for stroke residuals, elevated cholesterol and PTSD, as well as for an increased rating for hypertension. The matter of a higher rating for migraine headaches was remanded for specified evidentiary development. 

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Board previously remanded the instant claim for a new VA Compensation and Pension examination addressing the severity of the Veteran's service-connected migraine headaches in view of the pertinent applicable rating criteria. Whereas an April 2010 VA examination on the Veteran's migraine headaches was completed, the medical findings contained therein unfortunately do not sufficiently address his condition in terms amenable to the rating criteria.

According to 38 C.F.R. § 4.124a, Diagnostic Code 8100, migraine headaches are to be evaluated based upon the frequency and severity of characteristic prostrating attacks of the underlying condition. 

Review of the April 2010 VA exam report indicates that the VA examiner did offer considerable detail as to medical history of the circumstances surrounding the onset of the Veteran's headaches, their impact upon activities of daily life, and treatment measures utilized to alleviate them. Nonetheless, the applicable rating criteria necessitate evaluation of migraine headaches based on when they are at their         very worst, i.e., with characteristic prostrating episodes. See Diagnostic Code 8100. The VA examination report never clarifies whether the Veteran's migraines reached this severe level, and if so, with what frequency on average. Such information is paramount when evaluating headaches under the VA rating schedule.

Therefore, the Board has no choice but to return this case to the RO with the directive to schedule a new VA examination in accordance with the applicable rating criteria. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a          VA neurological examination to determine the current severity of the Veteran's service-connected migraine headaches. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected migraine headaches, in accordance with the rating criteria specified at 38 C.F.R. § 4.124a,   Diagnostic Code 8100. In particular, it is imperative that the VA examiner comment on the frequency and severity of any and all characteristic prostrating attacks of the Veteran's migraine condition, as per the applicable rating criteria.     

2. The RO/AMC should then review the claims file.            If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim on appeal in light of all additional evidence received.             If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to  the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

(CONTINUED ON THE NEXT PAGE)




This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


